DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2021, 11/04/2021, 12/22/2020, 04/09/2020 and 12/03/2019 was filed on and after the mailing date of the application on 12/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 18 is objected to because of the following informalities:  line 3 recites, “the the second contact element,” claim should be amended to recite –the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eldridge [U.S. 10,132,833].
Regarding claim 11, Eldridge discloses contact element system comprising: a plurality of contact elements (fig. 4; 100, 400), each contact element (fig. 4; 100 probes) being identically long (see fig. 4), having a shape selected from a pin-shape and a needle-shape (100 is both pin and needle shaped, see figs. 1a), and being electrically conductive (see Col 3 Ln 44-45), each contact element (100) having two end regions (fig. 1a; 102, 104) for electrically contacting contact positions (fig. 4; 410, 420) and having an intermediate region (fig. 1a; 106) between the end regions (102, 104), wherein each contact element (100) is elastically bendable (Col 5 Ln 48-49) in the intermediate region (106) in a longitudinal extension (fig. 1a; z direction) when a load (force of 410, 420) is applied to overcome a bending rigidity (flexible rigidity of 100), wherein each contact element (100) has a lamellar shape (fig. 1a; 122, 112, 142 are layered) in the intermediate region (106) and the intermediate region (106) includes at least two strips (fig. 1a; 100 has at least two strips 122, 112, 142) that run substantially parallel to each other and are spaced from one other (see fig. 1a), wherein at least two contact elements (fig. 4; one 100 one 400) of the plurality of contact elements (100, 400) comprise different cross-sectional areas (fig. 1a, 5; 100 and 400 are different shapes) and differently shaped strips (fig. 1a, 5; 106 and 406 are different shapes) in the intermediate region (106, 406), with shapes of the strips (strips of 106 and fig. 5; 406) chosen such that the at least two of the contact elements (one 100 one 400) have the at least substantially a same bending rigidity (100 and 400 are in the same assembly so naturally that have to have similar flexibility).

Regarding claim 12, Eldridge discloses wherein the strips (122 of 100 and 406 of 400) of the at least two contact elements (100, 400) have different lengths (see fig. 1a and 4).

Regarding claim 16, Eldridge discloses wherein the at least two contact elements (100, 400) have a different number of strips (100 has three, 406 has one).

Regarding claim 17, Eldridge discloses wherein a first contact element (100) of the plurality of contact elements (100, 400) has a first number of strips (122, 112, 142) with a first total cross-sectional area (cross section of 106 would show the first number of strips, 3), and a second contact element (400) of the plurality of the contact elements (100, 400) has a second number of strips (406) with a second total cross-sectional area (cross section of 406 would show the second number of strips, 1), wherein the first number (3) is greater than the second number (1) and the first total cross-sectional area is greater than the second.

Regarding claim 18, Eldridge discloses wherein a first depth (fig. 1a; total thickness in the x direction) of the strips (122, 112, 142) of the first contact element (100) is greater than a second depth (fig. 5; thickness of 406 in the x direction) of the strips (406) of the the second contact element (400).

Regarding claim 20, Eldridge discloses wherein a plurality of first contact elements (100) and a plurality of second contact elements (400) are present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge [U.S. 10,132,833].
Regarding claims 13-15, Eldridge first embodiment (fig. 4, 100 and 400) discloses all of the claim limitations except wherein the strips of the at least two contact elements have different depths [claim 13]; wherein the strips of the at least two contact elements have different widths [claim 14]; wherein at least two of the strips of the at least two contact elements have different cross-sectional shapes [claim 15].
Regarding claims 13-15, Eldridge second embodiment (fig. 2a-c; 200 and fig. 4; 400; 200 is another example of probe 100 that is apart of probe assembly 450 see Col 5 Ln 35-40) teaches wherein the strips (fig. 2c; 214, 224 make 3 different strips; fig. 5; 406) of the at least two contact elements (200, 400) have different depths (fig. 2a; the three different strips of 214, 224 extend further in the x direction than fig. 5; 406); wherein the strips (214, 224 make 3 different strips; 406) of the at least two contact elements (200, 400) have different widths (fig. 2a; the three different strips of 214, 224 extend less in the y direction than fig. 5; 406); wherein at least two of the strips (two different strips of 214, 224 and 406) 214, 224 and 406 are different shapes so the cross sections would be different).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the strips of the at least two contact elements having different depths; wherein the strips of the at least two contact elements having different widths; wherein at least two of the strips of the at least two contact elements having different cross-sectional shapes as suggested by the second embodiment Eldridge in order to provide improvements to test probes that can reduce inductance, such as loop inductance, of the test probes.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831